Citation Nr: 1624731	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-17 030	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to the service-connected degenerative disc disease L1-2, L2-3 with chronic low back pain and mild scoliosis.

5. Entitlement to service connection for bilateral foot bunionectomies, to include as secondary to the service-connected bilateral pes planus with calcaneal spurs.

6.  Entitlement to an initial compensable rating for bilateral pes planus with calcaneal spurs.

7.  Entitlement to a rating in excess of 20 percent for degenerative disc disease L1-2, L2-3 with chronic low back pain and mild scoliosis.
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to February 1982, from August 1982 to November 1982, from November 1989 to December 1997, from January 2003 to January 2005, and from January 2007 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions of the VA Regional Office (RO) in Albuquerque, New Mexico.

In October 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Veteran has submitted new evidence, which relates to the issues on appeal.  She specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

All of the issues except for service connection for obstructive sleep apnea and a left ankle disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has obstructive sleep apnea that is as least as likely as not related to her military service.

2.  The Veteran has left ankle arthritis that is at least as likely as not related to her military service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for left ankle arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the issues decided herein, and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
When a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., arthritis ) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

	1.  Sleep Apnea

The Veteran's service treatment records (STRs) show treatment for insomnia in December 2007.  The Veteran reported that it began a few months ago.  A January 2008 report of medical assessment shows that the Veteran reported being prescribed medication for inability to sleep.  The Veteran was separated from her last period of active duty in January 2008.  

Post-service treatment records show that a sleep study conducted in February 2008 revealed severe obstructive sleep apnea.  A January 2009 letter from the Veteran's sleep specialist indicates that the Veteran reported snoring for many years.  The specialist opined that the insomnia noted in December 2007 might have been the result of sleep apnea.  

The Veteran was provided a VA examination in May 2012.  The examiner noted the Veteran's treatment for insomnia in December 2007.  The examiner opined that the Veteran's sleep apnea was not related to her insomnia during service.  The examiner noted that the Veteran's STRs did not indicate insomnia from obstructive symptoms such as nocturnal choking and nightly loud snoring.  The examiner reported that sleep apnea was manifested as frequent waking up gasping for breath in the middle of the night, moderate to severe snoring, and daytime sleepiness resulting from lack of sleep from upper airway blockage during nighttime sleep.

In her June 2012 substantive appeal, the Veteran stated that she did report choking, nightly snoring, and other symptoms during service.  

Based on a review of the evidence, the Board concludes that service connection for obstructive sleep apnea is warranted.  The evidence shows that the Veteran currently has obstructive sleep apnea.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a finding that her obstructive sleep apnea had its onset during service.

Of particular importance to the Board are the Veteran's contentions, the February 2008 sleep study, and the January 2009 letter.  As discussed above, the Veteran was separated from service in January 2008 and was diagnosed with severe obstructive sleep apnea the following month.  Her STRs document treatment for insomnia in December 2007, while the January 2009 letter shows that the Veteran reported snoring during service.  The Veteran is competent and credible to report having experienced snoring and other symptoms during service.  The VA examiner's opinion indicates that one of the manifestations of sleep apnea is moderate to severe snoring.  As such, the evidence suggests that the onset of the Veteran's obstructive sleep apnea was during her military service.

In finding that the onset of the Veteran's obstructive sleep apnea was during service, the Board acknowledges that the January 2009 treatment record shows that the Veteran reported snoring for several years.  As discussed above, the Veteran has had multiple periods of active duty, with one period ending in January 2005 and her last beginning in January 2007.  The Veteran's STRs do not include enlistment or separation examinations for her last two periods of service.  In light of her having snored for several years, it is equally plausible that the onset was during service as it is that it was not during a period of service.  However, in such scenarios, the benefit-of-the-doubt rule weighs in favor of the Veteran.  Consequently, in light of the Veteran's documented insomnia during service, reports of snoring, and the fact that obstructive sleep apnea was diagnosed the following month after separation from service, the evidence supports a finding that the onset of obstructive sleep apnea occurred during service.  

The Board acknowledges the negative nexus opinion from the VA examiner.  However, this opinion was premised, in part, on the absence of symptoms such as nightly loud snoring, which the Veteran reported having during service.  Consequently, as the examiner's opinion is partly based on an incorrect fact, the Board concludes that it lacks probative value.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for obstructive sleep apnea is, therefore, granted.

	2.  Left Ankle

The Veteran's STRs include a December 2007 treatment record showing a diagnosis of osteoarthritis ankle/foot (multiple joints).  

The Veteran was provided a VA examination in August 2008.  She was diagnosed with bilateral ankle condition, not found.  

Post-service medical records include a March 2016 record revealing a diagnosis of degenerative joint disease of the left ankle and/or foot.  The physician opined that given the Veteran's current physical findings, as she was active in the service, her current symptomatology was likely secondary to her time in the service and was service-connected.

Based on a review of the evidence, the Board concludes that service connection for left ankle arthritis is warranted.  The evidence shows that the Veteran currently has a diagnosis of left ankle arthritis.  Her STRs also include a diagnosis of osteoarthritis.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a finding that her left ankle arthritis is related to her miliary service.

Of particular importance to the Board are the December 2007 STR and March 2016 treatment record.  Although no ankle condition was found on examination in 2008, the 2016 treatment record shows a current diagnosis of left ankle arthritis.  The Veteran's physician who provided that diagnosis also opined that it was likely secondary to her time in service.  This opinion is uncontradicted.  As such, in light of the current diagnosis with positive medical opinion, the Board concludes that the Veteran's left ankle arthritis is due to her military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for left ankle arthritis is, therefore, granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for left ankle arthritis is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues.  In a September 2009 statement, the Veteran reported having applied for disability benefits from the Social Security Administration (SSA).  As these records may be relevant, a remand is necessary to obtain them.

On remand, the Board finds that the Veteran should be provided new examinations.  Regarding her feet, the Veteran was afforded a VA examination for her bilateral bunionectomies in May 2012.  The examiner opined that they were not caused by the service-connected bilateral pes planus, but did not opine as to whether they were aggravated.  The Veteran has also contended that the bunions are directly related to her military service.  As for her service-connected bilateral pes planus with calcaneal spurs, the Veteran's reports during this appeal indicate that such disability may have worsened in severity since the last examination.  As such, the Board concludes that new examinations addressing both the Veteran's service-connected foot claims as well her initial rating claim for bilateral pes planus are warranted.
As for the Veteran's lumbar spine and bilateral lower extremities, the Veteran testified that her spine disability has worsened since the last examination in 2012.  Since she contends that her bilateral lower extremity radiculopathy is secondary to her lumbar spine disability, the Board finds that new examinations for these issues are also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of the application.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the El Paso VA Healthcare System.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran an appropriate VA examination(s) to determine the current level of severity of her service-connected bilateral foot disability, as well as the nature, extent, and etiology of the bilateral bunionectomies.  Her claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's bilateral pes planus with calcaneal spurs, the examiner should:

i) Provide the range of motion of the Veteran's bilateral feet and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should ask the Veteran to discuss how her range of motion is limited during a flare-up.  

ii) Describe all symptomatology associated with the bilateral flat feet.  The examiner should note whether any of the Veteran's foot symptoms improve upon the use of orthopedic shoes or appliances.  

B) For the Veteran's bunionectomies, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that her bilateral bunions were related to her military service or were caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral pes planus with calcaneal spurs [If bunions were found to have been aggravated by the service-connected bilateral pes planus with calcaneal spurs, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination(s) to determine the current level of severity of her service-connected lumbar spine disability, as well as the nature, extent, and etiology of any diagnosed bilateral lower extremity radiculopathy.  Her claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A) For the Veteran's lumbar spine, the examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine disability.  The examiner should:

i) Provide the range of motion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should ask the Veteran to discuss how her range of motion is limited during a flare-up.  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected degenerative disc disease L1-2, L2-3 with chronic low back pain and mild scoliosis.  [The examiner's requested opinion regarding the claimed neurological abnormalities of the bilateral lower extremities, is addressed in subsection B.]  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

B) For the Veteran's bilateral lower extremities, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral lower extremity radiculopathy is related to her military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected degenerative disc disease L1-2, L2-3 with chronic low back pain and mild scoliosis [If any diagnosed bilateral lower extremity radiculopathy is found to have been aggravated by the service-connected lumbar spine disability, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


